Citation Nr: 1610563	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-16 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for status post polypectomy.

5.  Entitlement to an initial evaluation in excess of 10 percent for right fourth digit disability.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder prior to March 5, 2010 and in excess of 70 percent thereafter.

8.  Entitlement to service connection for liver disorder.

9.  Entitlement to service connection for heart disease to include coronary atherosclerosis.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for bilateral hearing loss disability.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 19, 1975 to December 4, 1975; from September 22, 2001 to September 21, 2002; from February 10, 2003 to May 29, 2003; and from March 4, 2007 to March 2, 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The REMAND portion of the decision below addresses the following issues:  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder prior to March 5, 2010, and in excess of 70 percent thereafter; service connection for diabetes mellitus; and service connection for skin disability.  These matters are REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition the paper claims files, the Board has reviewed the Veteran's VA electronic claims file using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.


FINDINGS OF FACT

1.  Right shoulder disability is not more nearly manifested by arm limitation motion to midway between side and shoulder level; the Veteran has abduction better than 60 degrees; ankylosis, frequent episodes of dislocation with guarding, false flail joint, and flail shoulder are not shown.

2.  Left shoulder disability is not more nearly manifested by arm limitation motion to midway between side and shoulder level; the Veteran has abduction better than 60 degrees; ankylosis, frequent episodes of dislocation with guarding, false flail joint, and flail shoulder are not shown.

3.  Right knee disability is manifested by knee flexion limited to 90 degrees at worst due to pain, with x-ray findings for effusion, and complaints of pain and flare-ups; there is no indication of ankylosis, subluxation/instability, "locking," flexion limited to 30 degrees, limitation of extension, non/malunion of the right knee, or genu recurvatum.

4.  Status post polypectomy (history of colon polyp) is manifested by no more than moderate symptoms; severe symptoms of diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress are not shown.

5.  The Veteran is rated at the maximum schedular level for disability involving the right 4th digit and neither the lay nor the medical evidence reflects that there is remaining function in the extremity such that no effective function remains other than that which would be equally well served by amputation with prosthesis.

6.  Hypertension is not manifested by diastolic pressure that is predominately 100 or more; or systolic pressure predominately 160 or more; or a history of diastolic pressure predominately 100 or more and continuous medication for control of hypertension.

7.  Liver disease is not shown during the appeal period.

8.  Heart disease is not shown during the appeal period.

9.  A hearing loss disability is not shown during the appeal period.

10.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5201 (2015).
2.  The criteria for an initial 20 percent evaluation, and no more, for left shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5201 (2015).
3.  The criteria for an initial evaluation in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5258-5260 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for status post polypectomy (history of colon polyp) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 7344-7319 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for right hand, 4th digit, disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 5230 (2015).

6.  The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 7101 (2015).

7.  The criteria for service connection for liver disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

10.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a March 2010 letter, prior to the rating decision on appeal.  The claims for increase arise from the Veteran's disagreement with the initial disability evaluations assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, in these matters, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Lastly, neither the Veteran nor his attorney has asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty to assist the Veteran. VA obtained all relevant medical treatment records identified by the Veteran to include his service treatment records (STRs).  VA also obtained records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The Board has reviewed the examination reports and finds that they are adequate for rating purposes in that they described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

III.  Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6

It is noted that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must also consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A.  Right and Left Shoulder Disability

The Veteran is service connected for right shoulder (major) disability at 20 percent and left shoulder disability at 10 percent under Diagnostic Code 5201.

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2015).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2015).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor; a 30 rating for arm motion limited midway between the side and shoulder level, major, and 20 percent, minor extremity; and a 40 percent rating for arm motion limited to 25 degrees from the side, major, and 30 percent, minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Report of VA examination dated in September 2010 reflects the range of motion for the right shoulder of 120 degrees on flexion and 80 degrees on abduction; and for the left shoulder 130 degrees on flexion and 120 degrees on abduction.  There was objective evidence of pain with active motion bilaterally.  There was pain following repetitive motion testing, but no additional limitation of motion for either shoulder.  The diagnoses were right shoulder impingement syndrome, rotator cuff tear full thickness retracted with severe atrophy; and left shoulder impingement syndrome, small full thickness tear.

VA treatment records reflect that the Veteran underwent in April 2011 left shoulder surgery due pain and rotator cuff tear.  VA treatment records show the following ranges of motion for flexion and abduction, respectively, in degrees.

Date
Right Shoulder
Left Shoulder
May 2010
90 flexion
--
July 2010
90 flexion
--
December 2010
60/50
100/80
June 2011
--
80 flexion
July 2011
55/35
60/60
August 2011
--
130 flexion
September 2011
--
140/130
December 2011
135/120 
138/130 
January 2012
--
140 flexion
April 2012
--
140 flexion
September 2012
--
150 flexion

Report of VA examination dated in October 2012 reflects range of motion testing as follows:  For both the right and left shoulder, there was 170 degrees of flexion and abduction with pain at 140 degrees on flexion and 90 degrees on abduction.  With 3 repetitions of motion, right shoulder range of motion was limited to 180 degrees on flexion and 170 degrees on abduction; and left shoulder range of motion was limited to 170 degrees on both flexion and abduction.  No additional limitation of motion was found following repetitive use testing.  Following repetitive use testing, there was functional loss described as pain on movement.  The examiner found no evidence of less/more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  There was tenderness of both shoulder joints, but no guarding of either shoulder.  Muscle strength was 5/5 on bilateral shoulder flexion and abduction.  There was no ankylosis.  Hawkins' and empty-can tests were positive.  There was no weakness indicated on external or internal rotation against resistance.  No mechanical symptoms (i.e. clicking, catching, etc.) were found.  There was no history of recurrent dislocation (subluxation), shoulder instability, AC joint condition or any other impairment of the clavicle or scapula.  Exam reflects left shoulder surgical scar that was not painful and/or unstable, or measure greater than 39 square centimeters (cm).  X-rays were negative for degenerative or traumatic arthritis.  The examiner reported functional impact on employment.  He stated that the Veteran should "not work at a job in which he must lift repetitively using his arms or lift even light weights above his shoulder height and not lift more than 15 pounds using his arm."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for right shoulder disability.  However, the Board finds that a 20 percent evaluation (and no more) is warranted for left shoulder disability based on limitation of arm to shoulder level for the entire appeal period, as explained below.  However, neither the lay nor the medical evidence more nearly reflects the criteria for an evaluation in excess of 20 percent for either shoulder.  38 C.F.R. § 4.7.

In regards to the right shoulder, neither the lay nor the medical evidence more nearly reflects arm motion limited to midway between side and shoulder, or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, an evaluation in excess of 20 percent is not warranted.  Additionally, the Board finds that a higher rating under any other potentially applicable schedular criteria is not warranted.  The right shoulder is not ankylosed; the Veteran has abduction better than 60 degrees, and retained range of motion in all planes.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Also, there is no evidence of impairment of the humerus to include recurrent dislocation, or impairment of the clavicle or scapula to include dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5202-03.
In regards to the left shoulder, the evidence supports the assignment of a 20 percent evaluation for left shoulder disability (limitation of motion at shoulder level) affording the Veteran all benefit of doubt.  38 C.F.R. §§  3.102, 4.7.  The evidence clearly shows that the Veteran's left arm motion was limited to shoulder level due to pain on VA examination in October 2012.  Because report of VA examination dated in September 2010 does not include the range of motion for the point at which pain begins, and where the joint is truly functionally limited, coupled with the VA treatment records that show some findings for arm motion limited to 90 degrees or less, the Board concludes that it is as likely as not that the Veteran's left arm motion has been limited to arm level throughout the appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra.  Ultimately, the Board finds that the 2012 VA examination findings are most probative of the degree of disability as they included the point at which pain begins on range of motion testing.

However, neither the lay nor the medical evidence supports the assignment of a disability evaluation in excess of 20 percent for left shoulder disability as arm motion limited to midway between side and shoulder, or worse, is not more nearly approximated.  38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5201.  Furthermore, the Board finds that a higher rating under any other potentially applicable schedular criteria is not warranted.  The left shoulder is not ankylosed; the Veteran has abduction better than 60 degrees, and retained range of motion in all planes.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Also, there is no evidence of impairment of the humerus to include recurrent dislocation, orf impairment of the clavicle or scapula to include dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5202-03.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain, stiffness, and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  Moreover, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board finds that the Veteran's own report of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of the right arm to midway between side and shoulder level (roughly 45 degrees), or recurrent dislocation with frequent episodes of guarding, or ankylosis.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned, as explained and discussed above.

Accordingly, the claim for an initial evaluation in excess of 20 percent for right shoulder disability is denied and an initial 20 percent evaluation, and no more, for left shoulder disability is granted.  The Board finds that there is no basis to stage the ratings as the evidence shows no distinct period where the disability clearly exhibited symptoms that would warrant different ratings.  See Fenderson, supra.  There is no doubt to resolve in this regard.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Lastly, it is noted that the Board considered the assignment of a separate disability rating based on surgical scar.  However, a separate rating is not warranted as the medical evidence shows that the post-surgical scar is not painful, unstable, or measure greater than 39 square cm (6 inches square).  As such, a separate evaluation based on scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.



B.  Right Knee

The RO granted service connection for right knee meniscal tear (by MRI) related to in-service right knee injury and assigned an initial 10 percent under Diagnostic Code 5258-5260.

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263). See VAOPGCPREC 9-2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).   VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5258 pertains to dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint and is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for right knee disability.  Neither the lay nor medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in September 2010 reflects complaints of swelling and tenderness of the right knee, with severe flare-ups occurring weekly and lasting 1-2 days.  Flare-ups are caused by running, prolonged standing, sitting position; and symptoms are alleviated by rest.  Symptoms caused impairment described as difficulty running and walking.  The Veteran reported that he can stand 15-30 minutes and walk more than 1/4 mile but less than 1 mile.  He used no assistive device.  Objectively, gait was normal and there was no evidence of abnormal weight-bearing.  Clinical findings were positive for crepitus, tenderness, guarding of movement, and bumps consistent with Osgood-Shlatter's disease.  There was no mass behind knee, clicks/snaps, grinding, instability, or meniscal abnormality.  Subpatellar tenderness was shown.  The range of motion was from 0 to 120 degrees with pain on motion.  There was pain following repetition of movement, but no additional loss of motion following 3 repetitions.  There was no ankylosis.  MRI dated in October 2010 showed meniscal tear, Baker's cyst.  The examiner stated that the right knee disability caused "significant" effects on the Veteran's occupational functioning due to decreased mobility and pain.

VA treatment records dated since April 2010 reflect no medical care for the right knee.

Report of VA examination dated in October 2012 reflects that the Veteran had been diagnosed with right knee meniscal tear by MRI.  The Veteran reported pain with walking and climbing stairs, and flare-ups with same.  The record shows no prior meniscal surgery for meniscal condition.  The range of motion was from 0 to 130 degrees, with pain at 90 degrees.  There was no additional limitation of motion following 3 repetitions of use although there was pain on movement.  There was no functional impairment due to weakened movement, excess fatigability, incoordination, swelling, atrophy of disuse, deformity, instability, or disturbance of locomotion.  Tenderness or pain to palpation of joint line was found.  Muscle strength was normal (5/5).  No instability of the right knee joint was found.  There was no history of recurrent patellar subluxation/dislocation.  Meniscal condition, a tear, was shown but this condition had no locking, pain, or joint effusion.  The Veteran has not had surgical repair and required no assistive devices (i.e. cane, crutch, brace, etc.).  The examiner noted that there was not functional impairment of the right lower extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray revealed patellar subluxation.  The examiner commented that the right knee disability impacted the Veteran's ability to work and stated as follows:

He should work only at a sedentary or semi-sedentary job in which he should not have to lift 15 pounds or more or bend his knee repetitively or climb stairs or ladders repetitively, stand for more than 15 minutes or walk for more than 15 consecutive minutes.

A disability evaluation in excess of 10 percent is not warranted.  The Veteran is currently evaluated under Diagnostic Code 5258 (Cartilage, semilunar, dislocated, with frequent episodes of "lock," pain, and effusion into the joint) and 5260 (leg, limitation of flexion).  First, the Board notes that a separate rating under each of these codes would not afford the Veteran a higher disability evaluation because the Veteran does not meet the criteria for a 10 percent evaluation under either code.  Neither the lay nor the medical evidence shows frequent episodes of "locking" in addition to the report of right knee pain and joint effusion, which is a component of the rating criteria under Diagnostic Code 5258.  Also, right knee flexion is limited at worst to 90 degrees.  Diagnostic Code 5260 requires flexion limited to 60 degrees for a noncompensable (zero percent) evaluation.  A minimum compensable evaluation requires flexion limited to 45 degrees, which is not shown in this case.  Here, the RO assigned a hyphenated Diagnostic Code that afforded the Veteran the maximum benefit under the schedule for this right knee disability manifested by pain and flexion functionally limited to 90 degrees due to pain.

The Board has considered whether a higher or separate evaluation is available under any other potentially applicable schedular provision.  However, a higher or separate evaluation is not available in this case because the evidence does not more nearly approximate ankylosis of the right knee, favorable or unfavorable; recurrent subluxation or lateral instability; limitation of extension; non/malunion of the knee; or genu recurvatum in weight bearing.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5261-63.  Neither the lay nor the medical evidence presented suggests the symptoms necessary for a higher or separate disability evaluation, and the October 2012 VA examination findings were negative for ankylosis, instability/subluxation, limited extension (extension was full to zero degrees), or genu recurvatum.

When considering the provisions of 38 C.F.R. § 4.40 and §  4.45 as well as the ruling in DeLuca, the Board notes that pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of  motion.  Mitchell, supra.   Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Here, VA examination in October 2012 revealed flexion remained limited to 130 degrees (pain at 90 degrees) following repetitive motion testing.  This finding does not support the assignment of a higher evaluation than now assigned as the schedule requires findings that more nearly reflect flexion limited to 30 degrees for the next higher evaluation of 20 percent based on limitation of flexion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  Also, there was no additional loss of flexion, weakened movement, excess fatigability, or incoordination resulting in any additional functional limitation.  Therefore, the Board finds that the current evaluation contemplates the functional impairment caused by the Veteran's right knee symptoms.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  Both the lay and medical evidence are probative in this case. Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, the claim is denied.  Because the Veteran's disability did not meet the criteria for a higher evaluation at any time during the appeal period, the Board finds no basis for a staged disability evaluation.  See Fenderson, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.




C.  Status Post Polypectomy

Service connection was established for status post polypectomy (history of colon polyp) in an October 2010 rating decision.  A 10 percent initial evaluation was assigned under Diagnostic Code 7344-7319.  Diagnostic Code 7344 directs that benign neoplasms are to be evaluated under an appropriate Diagnostic Code, depending on the predominant disability or specific residuals after treatment.  38 C.F.R. § 4.114, Diagnostic Code 7344.  Diagnostic Code 7319 pertains to irritable colon syndrome; it provides a 10 percent evaluation for bowel disability that is "moderate," with frequent episodes of bowel disturbance with abdominal distress; a 30 percent evaluation is provided for severe abdominal distress, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id, Diagnostic Code 7319.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for status post polypectomy.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7344-7319.

VA treatment records reflect that the Veteran takes Docusate as needed for constipation.  An April 2010 note shows a history of bowel movements (sometimes 4-5 times a day) of semisolid consistency and a few streaks of blood but no hematochezia.  It was noted that the Veteran had a colonoscopy in September 2009 and that 2 polyps were removed.  No other symptoms were reported.  "Review of Systems" dated in August 2010, October 2010, November 2010, April 2011, June 2011, September 2011, and January 2012 reflect negative findings for abdominal pain, hematemesis, diarrhea, constipation, melena, and hematochezia.  Bowel pattern was described as normal and without diarrhea and constipation in June 2011.

Report of VA general examination dated in September 2010 reflects a history of diarrhea and abdominal pain with diarrhea status post polypectomy.  Objectively, bowel sounds were normal and no there were no abnormalities on gastrointestinal exam.  Report of VA examination dated in October 2012 reflects that the Veteran had a history of surgical removal of large intestine neoplasm, benign tubular adenoma found through routine colonoscopy.  The Veteran takes no continuous medication for the polypectomy and, objectively, there were no signs or symptoms attributable to the intestinal surgery-to include moderate symptoms, severe symptoms, abdominal pain, diarrhea, alternative diarrhea and constipation, abdominal distension, anemia, nausea, vomiting, or pulling pain on attempting to work.  The Veteran did not have weight loss or inability to gain weight due to surgery, or any interference with absorption and nutrition.  Exam showed no fistula.  Diagnostic tests showed no abnormalities.  The Veteran's polypectomy did not impact his ability to work.
While the evidence of record shows complaints of diarrhea and abdominal pain on VA examination in 2010, the Veteran denied these symptoms on review of system during subsequent VA treatment and on VA examination in 2012.  Neither the lay nor the medical evidence more nearly reflects severe symptoms of diarrhea or alternative diarrhea with constipation.  Therefore, the Veteran's symptomatology does not more nearly approximate the criteria for the next higher, 30 percent, evaluation.  38 C.F.R. § 4.7.

Notwithstanding the Veteran's belief that his condition warrants a higher disability evaluation, he not articulated any basis for this belief and whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, neither the Veteran's complaints nor the medical findings approximate the schedular requirements for a higher evaluation, as explained and discussed above.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, higher evaluations are not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology that meets any other criteria set out for the digestive system.  See generally 38 C.F.R. § 4.114.

Accordingly, the claim is denied.  There is no basis for a staged rating.  See Fenderson, supra.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra

D.  Right Fourth Digit

Service connection was established for disability of the right 4th digit, old comminuted avulse facture of the tuft of the left distal phalanx, in an October 2010 rating decision.  A 10 percent initial evaluation was assigned under Diagnostic Code 5230.  The RO explained that the 10 percent evaluation was predicated on an intent to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Rating Decision (October 2010) (citing 38 C.F.R. § 4.59).

Diagnostic Codes 5216 through 5219 provide various ratings where unfavorable ankylosis of multiple digits is present.  Diagnostic Codes 5220 through 5223 provide various ratings where favorable ankylosis of multiple digits is present.  Diagnostic codes 5224 through 5227 provide various ratings where ankylosis of individual digits is present.  Diagnostic codes 5228 through 5230 provide various ratings where there is limitation of motion of individual digits. 

Diagnostic Code 5230 provides only a noncompensable rating for "any limitation of motion" for the ring or little finger regardless of whether it is the dominant or nondominant hand.  Thus, even if the Veteran displays limited motion of the ring or little finger, a noncompensable rating is the highest rating he can receive under Diagnostic Code 5230.

Under Diagnostic Code 5151, a 30 percent rating is warranted where amputation of the Veteran's ring and little fingers of the dominant hand has been performed.  Special monthly compensation is warranted where there is loss of use of a hand such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for the right hand, 4th digit disability.  The Veteran is rated at the maximum schedular level for disability involving the right 4th digit based on pain under 38 C.F.R. § 3.359, and neither the lay nor the medical evidence reflects that there is remaining function in the extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis.

Report of VA examination dated in October 2012 reflects complaints of decreased range of motion of the 4th digit and findings for pain on movement and with palpation.  However, muscle strength was normal (5/5), there was no ankylosis, and the examiner found that the remaining function in the extremity was not such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  X-ray confirmed old fracture but showed no evidence of arthritis.  The examiner found that the condition did not impact the Veteran's ability to work.

As explained above, where only limitation of motion of the ring and little finger is shown, a noncompensable rating is the maximum schedular rating available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, the Veteran is not entitled to an evaluation in excess of the 10 percent assigned under 38 C.F.R. § 4.59.  Absent some showing limitation of motion of digits other than the left ring and little fingers, some ankylosis, or functional impairment akin to amputation, a higher rating is not warranted.

Accordingly, the claim is denied.  There is no basis for a staged rating.  See Fenderson, supra.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra

E.  Hypertension

Service connection was established for hypertension in an October 2010 rating decision.  An initial noncompensable evaluation was assigned under Diagnostic Code 7101.

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for hypertension.

A review of the VA treatment records reflects that the Veteran has been continuously treated with antihypertensive medication, Lisinopril, during this appeal.  However, a history of diastolic pressure predominately 100 or more coupled with continuous medication for control is not shown.  The Board has reviewed the Veteran's STRs in addition to the post service medical record.  STRs show that, in July 2009, the Veteran brought recorded blood pressure readings that included only one diastolic blood pressure reading greater than 90, with the others recorded at 80 or less.  STR dated in July 2009 reflects that the Veteran had isolated elevated blood pressure of 164/91 with pain.  The Veteran was provided dietary counselling.  He reported intermittent hypertension during a January 2010 follow-up for essential hypertension.  Likewise, SSA records do not show a history of diastolic pressure predominately 100 or more.

Report of VA examination dated in October 2010 reflects by history that that the Veteran was diagnosed with hypertension in 2008 after a routine medical evaluation and a 5 day follow-up, which has been treated with antihypertensive medication, Lisinopril 10mg daily.  He denied any episodes of uncontrolled hypertension, palpitations, chest pain, or syncope.  It was reported that continuous medication was required for control of hypertension.  Blood pressure was 155/80, 157/87, and 157/79.  The diagnosis was hypertension with no effect on work.

In sum, the record shows that the Veteran's diastolic pressure has remained predominately less than 100 throughout the period of this appeal.  The Veteran has not reported a history of diastolic pressure predominantly 100 or more, and the medical evidence of record does not show a history of diastolic pressure predominantly 100 or more.  As such, even though the Veteran takes continuous medication for control of hypertension, the criteria for a compensable (10 percent) evaluation are not met.

The Veteran argues that a higher evaluation is warranted, but he does not explain why he believes so.  Notwithstanding, neither the lay nor the medical findings suggest that the Veteran meets the schedular requirements for a compensable evaluation, as explained and discussed above.  

Accordingly, the claim is denied.  There is no basis for a staged rating because neither the lay nor the medical evidence reflects that the disability met the criteria for compensable evaluation at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107;Gilbert, supra.

F.  Other Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114. However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected disabilities addressed herein are contemplated and reasonably described by the applicable rating criteria.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that any one of the Veteran's disabilities presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

In regards to unemployability, the Board notes that the Veteran has been awarded a total disability evaluation based on individual unemployability due to service-connected disability for the entire appeal period.  See Rating Decision (April 2013).  As such, there is no controversy in this matter for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

IV.  Claims for Service Connection

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Cardiovascular disease, cirrhosis of the liver, sensorineural hearing loss, and tinnitus shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Hearing Loss and Tinnitus

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).  The threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability and tinnitus.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim and tinnitus is not etiologically related to service.

VA received from the Veteran in February 2011 a claim for VA disability compensation for hearing loss and tinnitus.

VA treatment records dated since 2010 include a "Computerized Problem List" that reflect tinnitus and hearing loss problems.

In May 2010, the Veteran was seen for an audiological evaluation as a consult from his primary care provider.  He complained of hearing loss and intermittent tinnitus.  The assessment was normal hearing to 4000 Hertz and excellent speech recognition.  VA primary care notes dated between April 2010 and January 2012 reflect on seven different occasions that on review of the systems there was no tinnitus or hearing loss.  A June 2011 history given to psychiatry reflects a "history" of tinnitus.

Private treatment records show complaints for hearing loss, but no findings for hearing loss disability.

Report of VA audiological examination dated in September 2010 reflects hearing within normal limits and no report of tinnitus from the Veteran.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
5
10
10
20

Speech audiometry revealed speech recognition ability of 94 percent in the both ears.

The Board has considered the Veteran's statements of hearing loss and tinnitus. While he is competent to describe his hearing symptoms, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value in this matter and assigns greater probative value to the normal September 2010 VA audiological examination.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.  Based on the foregoing, the Board must deny the claim for bilateral hearing loss disability for lack of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In regards to tinnitus, the Veteran is competent to report his symptoms, such as ringing ears.  See Layno, supra.  However, the Veteran did not report tinnitus during his VA audiological evaluation in September 2010 and there were no complaints of tinnitus on numerous examinations (review of systems) by the Veteran's VA primary care provider.  To the extent that the Veteran has tinnitus, the Board finds that it is not etiologically related to service because the Veteran underwent regular audiograms and there are no complaints for tinnitus in service or during his post service review of systems.  His report of tinnitus for VA compensation purposes is incongruous with the other evidence of record, which weighs against his claim.

Accordingly, the claims are denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Heart and Liver Disease

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for both heart and liver disease.  Neither a heart nor liver disorder is not shown during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich supra (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer supra. at 225 (1992).

The Veteran is not competent to diagnose himself with heart or liver disease as he lacks any medical expertise and neither disability of the heart nor liver is susceptible to lay observation.  Therefore, his report of heart and liver disease has no probative value.  It is noted that VA electrocardiogram dated in October 2010 reflects a normal study.

Accordingly, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


ORDER

An initial evaluation in excess of 20 percent for right shoulder disability is denied.

An initial 20 percent evaluation, and no more, for left shoulder disability is granted.

An initial evaluation in excess of 10 percent for right knee disability is denied.

An initial evaluation in excess of 10 percent for status post polypectomy is denied.

An initial evaluation in excess of 10 percent for right hand, 4th finger, disability is denied.

An initial compensable evaluation for hypertension is denied.

Service connection for liver disease is denied.

Service connection for heart disease is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Evaluation of Psychiatric Disability

A January 2012 rating decision granted service connection for depressive disorder not otherwise specified.  See Rating Decision - Narrative - (January 20, 2012).  The Veteran appealed the initial 30 percent disability evaluation assigned.  An April 2013 Statement of the Case (SOC) reflects that an initial 30 percent was confirmed and continued based on review of VA mental disorders examination report dated in August 2011 and VA treatment records.  This SOC does not reflect consideration of an October 5, 2012 VA examination (Disability Benefits Questionnaire).  An April 5, 2013 rating decision thereafter considered the October 5, 2012 VA examination findings; at this time, the RO assigned a 70 percent evaluation for depressive disorder from October 5, 2012 (date of VA examination). 

After review of the paper and electronic claims files, the Board observes that the RO has not yet issued a Supplemental SOC (SSOC) in this matter to reflect additions to the evidence considered.  Therefore, remand for issuance of an SSOC is necessary.  See 38 C.F.R. § 19.31 (AOJ must to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board).

Additionally, the record does not reflect that the RO considered the SSA records obtained.  SSA records show that the Veteran was award SSA disability due to a primary diagnosis of affective disorder.  The claim should be readjudicated with consideration of the pertinent SSA records and then an SSOC issued in this matter.

Diabetes Mellitus

STR show an assessment for diabetes mellitus in September 2008 treated with Glipizide.  Report of VA examination dated in October 2010 reflects a history of diabetes mellitus diagnosed in 2008 and the examiner reported that the Veteran had a diabetes diagnostic test for diabetes in 2006.  The RO denied the claim for service connection diabetes mellitus type 2 because the RO concluded that the disability existed prior to service and had not been aggravated by service.

The Board finds that a VA examination and medical opinion is necessary to decide this matter.  Specifically, VA should provide the Veteran with a VA examination to ascertain whether there is clear and unmistakable evidence that diabetes mellitus type 2 preexisted service and, if so, was clearly and unmistakably not aggravated by service; also, a medical opinion should be obtained on whether diabetes mellitus type 2 had its onset in service.

It is noted that a veteran is considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  Here, the record does not include a service entrance examination associated with the Veteran's return to active duty in March 2007 although diabetes is shown in STRs dated in 2008.

Skin Condition

The Veteran reported a skin condition in service, including just prior to service discharge in March 2010.  He filed his claim for VA benefits in February 2010, noting that he had a skin condition.  Although no skin disorder was found on VA examination September 2010, the examiner noted that the Veteran had intermittent rash with remissions.  VA treatment records show that the Veteran presented for skin lesions in April 2011 assessed as a dermatitis lesion suggestive of tinea.  The Veteran was later seen in January 2012 for skin rash assessed as tinea versicolor.  In view of the lay and medical evidence, the Board finds that a VA examination with a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to ascertain whether he diabetes mellitus was incurred in or aggravated by service.  The pertinent evidence in the claims file, to include any associated with the electronic claims file, should be made available to and reviewed by the examiner.  The examiner should answer the following:

(a) Does not Veteran have diabetes mellitus type II.

(b) If so, is there clear and unmistakable evidence that the Veteran's diabetes existed prior to service entry in March 2007 and clearly and unmistakably was not aggravated (permanently worsened) by service? 

(c) Does the Veteran have diabetes mellitus type 2 that as likely as not (50 percent or greater probability) had its onset in service?

The examiner should accept the Veteran's history as credible unless otherwise indicated or incongruous with the medical record although he/she is not compelled to accept that disability (as distinguished from symptoms) had its onset in service.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

As for aggravation, temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.

The "clear and unmistakable" means that the result is undebatable.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  The Veteran should be scheduled for a VA examination to ascertain whether the Veteran has a chronic skin disorder that as likely as not (50 percent or greater probability) had its onset in service, or is otherwise related to service.  The pertinent evidence in the claims file, to include any associated with the electronic claims file, should be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The AOJ should undertake any other development it determines to be warranted and review the requested medical opinions to ensure that they provide all the information requested by the Board in this remand.

4.  The AOJ should readjudicate the claims with consideration of the pertinent SSA records and any other evidence added to the record since the last adjudication.  Then, if the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished with an SSOC on the issues remaining on appeal.  The Veteran and his attorney should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


